Citation Nr: 0321462	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  93-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In August 1999, the Board issued a decision denying the 
veteran's claim for an increased rating for pulmonary 
tuberculosis and denying the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability.  The veteran appealed the August 1999 
decision.  In June 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the August 1999 decision 
to the extent that it denied an increased rating for 
pulmonary tuberculosis and remanded that issue to the Board 
for readjudication.  The Court's June 2001 Order noted that 
the veteran did not raise any issues as to the Board's 
disposition of the claim for total rating for compensation 
purposes based on individual unemployability.  As such the 
Court considered that claim abandoned and the Court did not 
review the Board decision with respect to that claim.  

The June 2001 Court Order noted that the veteran had 
requested secondary service connection for a bilateral 
lobectomy.  This claim is referred to the RO for appropriate 
action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The June 2001 Court's Order indicated that VA had not 
provided the appellant sufficient notice as required by the 
VCAA.  The RO must inform the veteran of the specific 
information and evidence needed to support his claim, and the 
development responsibilities and activities of the VA and the 
veteran as required by the VCAA.  See Quartuccio, supra.  

In his August 2000 Brief to the Court, the veteran asserted 
that the August 1999 Board decision denying him an increased 
rating for pulmonary tuberculosis was in error as it failed 
to address whether he was entitled to a higher rating on an 
extra-schedular basis.

Additional evidence, including a May 2003 VA examination 
report, has been received and added to the record since 
certification of the appeal to the Board.  The RO has not had 
the opportunity to readjudicate the issue on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal, including consideration as to 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto.  The supplemental statement of 
the case must consider all the evidence 
submitted since the September 1998 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




